Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-19-00542-CV

                                         Vinod S. IDNANI,
                                             Appellant

                                                  v.

                                        Mansha V. IDNANI,
                                             Appellee

                     From the County Court at Law No. 2, Webb County, Texas
                              Trial Court No. 2016-CVG-001721-C3
                               Honorable Ron Carr, Judge Presiding

Opinion by:      Patricia O. Alvarez, Justice

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: April 28, 2021

AFFIRMED

           This appeal arises from a division of community property in a divorce proceeding.

Appellant Vinod S. Idnani argues the trial court abused its discretion by not dividing the

community property justly and equitably, by failing to adequately describe the real property it

awarded to the parties, and by failing to provide an owelty lien on the credit card debt. Given the

trial court’s broad discretion to divide the community property and the evidence supporting the

trial court’s division, we affirm the trial court’s judgment.
                                                                                      04-19-00542-CV


                                          BACKGROUND

        Mansha and Vinod were married in 2001. As is customary in India, their marriage was

arranged by family members. Before their marriage, Mansha resided in Dubai and Vinod in

Laredo, Texas. After the marriage, Mansha moved to Laredo where the couple made their home.

The marriage produced three children.

        During the marriage, Mansha attended college, and in 2002, she completed her degree in

education. After college, Mansha worked from time to time as a teacher. She continued to work

until December 14, 2018, when, according to her, she was diagnosed with an autoimmune disorder.

        Although Vinod had only a high school degree and limited college education, over time

the couple acquired substantial assets which included a primary residence, a condominium,

numerous rental properties, motor vehicles, and assorted personal property. The couple’s first real

estate investment consisted of an apartment complex, which Vinod managed. Later, through

various family companies, the couple purchased other apartment complexes.

        In 2016, Mansha filed for divorce alleging that the marriage was insupportable because of

discord or conflict of personalities and that she was subject to cruel treatment by Vinod. After

Vinod filed an answer and the parties engaged in discovery, the parties entered into agreements

relating to the conservatorship of their children, child support, and visitation. They also agreed,

by stipulation, on the values of most of the community assets and liabilities. The couple did not

agree, however, on the division of the community estate’s real estate and debt, issues that were left

for resolution at trial.

A.      Testimony at Bench Trial

        Vinod and Mansha were the only witnesses to testify at the bench trial. The couple testified

they owned rental properties, a family home, and a condominium. The parties stipulated to the




                                                -2-
                                                                                     04-19-00542-CV


amount of equity and debt for each property, but the record does not include market values for the

real estate properties.

        Both parties testified they sought a fair and equitable division of the community property.

Vinod asked for a division of 50-50%. Mansha asked for a 60-40% division on the grounds that,

inter alia, she was the children’s primary caregiver, and she was unable to work since December

2018 due to an “undifferentiated chronic autoimmune disorder that was triggered for three years

of blackened sight response.”

        Vinod and Mansha testified about how they would agree to divide the assets fairly and

equitably, and they agreed on how to divide all but a few of the assets.

B.      Trial Court’s Ruling, Post-Trial Motions

        At the conclusion of the bench trial on the merits, the trial court ruled on the division of

community property. The trial court noted that Vinod and Mansha had agreed to the terms of the

property division except for the family home, the credit card debt, and the Cross, Potomac, and

San Francisco apartments. The trial court stated as follows:

        [O]n the Cross and Potomac [apartments], the husband says wife can have it, the
        wife says husband can have it. On the San Francisco Apartments the husband says
        he wants it and wife says she wants it.

The trial court then ruled as follows:

        On the property division will be as follows: The home will be awarded to the wife. The
        credit card debt of 235 will be split fifty/fifty. The Cross and Potomac Apartments to be
        granted to husband. The TRS will be granted to wife. The Texas Tomorrow Fund—that
        will be awarded to the kids with both named as designees on it. The condo will be awarded
        to the husband. The Cleveland Apartments will be awarded to the wife, the San Francisco
        Apartments will be awarded to the wife. The warehouse will be awarded to the husband.
        The Casa Blanca will be awarded to the husband. The TCB Loan will be fifty/fifty. The
        Arza Receivable of 230 will be fifty/fifty with wife getting the first 120. The furniture at
        the house will be awarded to the wife. The two vehicles will be awarded to the wife. The
        Great Clips will be awarded to the husband. The 2018 and 2017 IRS refunds will be
        awarded to the wife. And any personal items such as cash or jewelry will be awarded to
        each in possession of it.



                                                -3-
                                                                                                  04-19-00542-CV


        Immediately after the bench trial, Vinod filed a motion to reconsider the trial court’s ruling

arguing that Mansha was awarded $1,030,271 of the community assets while he was awarded only

$583,637. In his motion, Vinod proposed a division that would award Mansha $813,349 and

Vinod $800,559. The trial court denied the motion for reconsideration.

        On May 9, 2019, the trial court rendered its divorce decree whereby it divided the

community assets and liabilities between the parties in accordance with its prior ruling.

        Later, Vinod filed a motion to modify requesting a “just division of the community estate.”

In the alternative, he filed a motion for new trial alleging that the trial court’s division of

community property was unsupported by legally and factually sufficient evidence or was against

the great weight and preponderance of the evidence. The record shows the trial court did not rule

on the motion to modify, and the motion for new trial was overruled by operation of law. Vinod

also filed a request for findings of fact and conclusions of law. The record before us, however,

does not indicate that the trial court made findings of fact and conclusions of law, and there is no

evidence that, before or after he filed his notice of appeal, Vinod filed a second request for findings

of fact and conclusions of law and objected to the trial court’s failure to file them.

                                              ISSUES ON APPEAL

        On appeal, Vinod raises three issues: (1) the trial court abused its discretion in making an

unjust division of the community property by awarding 75% of the property to Mansha and a

greater percentage of the debt to Vinod, (2) the trial court failed to adequately describe the real

property awarded to the spouses and secured by owelty of partition, and (3) the trial court abused

its discretion in failing to provide an owelty lien on the divided credit card debt. 1




1
 Mansha argues that the acceptance-of-benefits doctrine bars Vinod from appealing the trial court’s judgment. Given
our disposition of Vinod’s issues, we need not address her argument. See TEX. R. APP. P. 47.1.


                                                       -4-
                                                                                       04-19-00542-CV


                     JUST AND RIGHT DIVISION OF COMMUNITY PROPERTY

A.     Arguments of the Parties

       Vinod claims the trial court’s award to Mansha of seventy-five percent of the value of the

community estate and making him responsible for substantially more of the community debt was

an unjust division and one not supported by legally and factually sufficient evidence.

       Mansha argues the record does not support Vinod’s complaint that he was awarded only

twenty-five percent of the value of the community estate. She argues that, considering the income

produced from Vinod’s awarded properties, the true value of the businesses and the business

assets, Vinod received more than half of the community assets. Mansha argues, in the alternative,

that the trial court did not abuse its discretion when dividing the community property because there

was probative evidence that (a) Vinod was significantly less in need of community assets because

of his superior business opportunities and earning capacity, (b) Vinod had a larger separate estate

while Mansha had none and, as a consequence, Mansha was in greater danger of experiencing

substantial disruption to her quality of life, (c) Mansha was in greater danger of sustaining financial

hardship due to her deteriorated physical condition because of a serious and chronic autoimmune

disorder she suffers, and (d) Mansha was a victim of domestic violence at the hands of Vinod.

B.     Standard of Review

       The division of a community estate in a divorce must be “just and right, having due regard

for the rights of each party and any children of the marriage.” Bradshaw v. Bradshaw, 555 S.W.3d

539, 543 (Tex. 2018) (citing TEX. FAM. CODE ANN. § 7.001).

       A trial court should consider many factors, including “the spouses’ capacities and abilities
       . . . and the nature of the property.” The court may consider the “fault in breaking up the
       marriage”, though the community-property division “should not be a punishment for the
       spouse at fault.” In the end, “the court is to do complete equity as between the husband
       and wife and the children, having due regard to all obligations of the spouses and to the
       probable future necessities of all concerned.”



                                                 -5-
                                                                                      04-19-00542-CV


Id. (footnotes omitted) (quoting Murff v. Murff, 615 S.W.2d 696, 699 (Tex. 1981); Young v. Young,

609 S.W.2d 758, 761–62 (Tex. 1980); Hedtke v. Hedtke, 248 S.W. 21, 22 (Tex. 1923)).

       We review a trial court’s division of community property under an abuse of discretion

standard. Roberts v. Roberts, 531 S.W.3d 224, 231 (Tex. App.—San Antonio 2017, pet. denied)

(citing Murff, 615 S.W.2d at 698). Under the overarching abuse of discretion standard, “we engage

in a two-pronged inquiry: ‘(1) did the trial court have sufficient evidence upon which to exercise

its discretion, and (2) did the trial court err in its application of that discretion.’” Id. (quoting

Monroe v. Monroe, 358 S.W.3d 711, 719 (Tex. App.—San Antonio 2011, pet. denied)).

       “A trial court does not abuse its discretion if there is some evidence of a substantive and

probative character to support the decision.” Id. (citing Garza v. Garza, 217 S.W.3d 538, 549

(Tex. App.—San Antonio 2006, no pet.)). In exercising its broad discretion to divide community

property, id. at 232 (citing Murff, 615 S.W.2d at 698), the trial court may consider many factors,

and we presume that the trial court exercised its discretion properly. In re Marriage of Rangel &

Tovias-Rangel, 580 S.W.3d 675, 682 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (citing

Murff, 615 S.W.2d at 699; Bell v. Bell, 513 S.W.2d 20, 22 (Tex. 1974)). “On appeal, the burden

rests on the appellant to show that the record evidences that the division was so disproportionate

as to be unjust and unfair.” Id. (citing Grossnickle v. Grossnickle, 935 S.W.2d 830, 836 (Tex.

App.—Texarkana 1996, writ denied)).

       For a bench trial, the trial court is the factfinder; it serves as “the sole judge[] of the

credibility of the witnesses and the weight to give their testimony.” Matter of Marriage of Thrash,

605 S.W.3d 224, 229 (Tex. App.—San Antonio 2020, pet. denied) (alteration in original) (quoting

City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005)). If the trial court does not file findings

of fact or conclusions of law, we may infer that the trial court made all findings necessary to

support its judgment, and we must affirm the judgment if it can be sustained on any legal theory


                                                -6-
                                                                                               04-19-00542-CV


finding support in the evidence. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 795

(Tex. 2002); Hudspeth v. Stoker, 644 S.W.2d 92, 95 (Tex. App.—San Antonio 1982, writ ref’d).

C.        Analysis

          Here, the trial court did not make findings of facts or conclusions of law; we infer that it

made all findings necessary to support its judgment. See BMW Software, 83 S.W.3d at 795.

          During the trial on the merits, the parties testified that they agreed on how to divide the

community property except the following: (1) family home, (2) San Francisco Apartments, (3)

Cross Apartments, (3) Potomac Apartments, and (4) credit card debt. Neither Vinod nor Mansha

wanted the Cross and Potomac Apartments, and both wanted the San Francisco Apartments. The

judgment divides the property as shown (not including the monthly net income column): 2

                                                                           Vinod
    Asset, Liability                                   Equity                      Debt               Income
    McPherson (condo)                          HP-1              47,507   HD-4               50,833
    Vidaurri (warehouse)                       HP-2              59,336   HD-5              158,386     3,180
    Casa Blanca apartments                     HP-3             124,645   HD-6            1,173,641    11,810
    Cross apartments                           HP-4             347,889   HD-7              583,581    10,700
    Potomac apartments                         HP-5                       HD-8
    Cross apartments equipment, fixtures       HP-6
    Household personal property                HP-7
    Clothing, jewelry, sports cards            HP-8                700
    Cash, accounts                             HP-9
    IRA, 401(k)                                HP-10
    Arza note (first $120K to wife)            HP-11            240,000   HD-11            120,000
    Businesses                                 HP-12
    Children's education fund                  HP-13             31,500
    Credit card debt offset                    HP-14             10,551
    Federal income tax liabilities (couple)                               HD-11
    Husband's personal debts                                              HD-2
    Texas Commerce Bank loan (1/2)                                        HD-3             156,500
    Liens, charges on awarded property                                    HD-9
    Border Franchising LLC debts                                          HD-10
    Credit card debt                                                      HD-12             129,022
    Rent deposits                                                         HD-13              15,700
    Totals                                                      862,128                   2,387,663    25,690




2
 HP and HD, followed by a sequence number, refer to the husband’s property and the husband’s debt items, as
described in the decree. Similarly, WP and WD refer to the wife’s property and debt items.


                                                   -7-
                                                                                           04-19-00542-CV


                                                                      Mansha
  Asset, Liability                                 Equity                      Debt               Income
  Arza note (first $120K to wife)          WP-12            120,000
  Children's education fund                WP-13             31,500
  Credit card debt offset                                             WD-12             10,551
  Texas Commerce Bank loan (1/2)                                      WD-3             156,500
  Rent deposits                              WP              15,700
  Family home                               WP-1            144,000   WD-4             274,000
  Cleveland apartments                      WP-2            280,460   WD-5             413,988      7,105
  San Francisco apartments                  WP-3            564,811   WD-6             651,192     14,320
  Household personal property               WP-4             50,000   WD-7
  Cleveland fixtures, personal prop         WP-5
  San Francisco fixtures, personal prop     WP-6
  Jewelry, clothes                          WP-7             20,000
  Cash, accounts                            WP-8             15,000
  TRS account (wife)                        WP-9             45,000
  Honda Odyssey                             WP-10            25,000   WD-9
  Nissan Altima                             WP-11             9,000   WD-10
  Federal income tax liabilities (wife)                               WD-1
  Wife's personal debts                                               WD-2
  Liens, charges on awarded property                                  WD-8
  Credit card debt                                                    WD-11             107,484
  Totals                                                1,320,471                     1,613,715    21,425


        The trial court had broad discretion to divide the community estate in a manner that was

“just and right, having due regard for the rights of each party and any children of the marriage.”

See Bradshaw, 555 S.W.3d at 543. Vinod and Mansha agreed on the division for most of the

assets, and the trial court’s judgment divides the estate in accordance with Vinod’s and Mansha’s

agreed division for those items. For the contested items, the trial court heard evidence on, inter

alia, Vinod’s businesses, his earning capacity, his larger separate estate, Mansha’s compromised

health and alleged disability, and her daily responsibility for the children.

        The trial court awarded Vinod 40% of the equity and 60% of the debt, but Vinod’s awarded

properties produce 20% more net monthly income than Mansha’s. Vinod rejected Mansha’s

proffered figures for the properties’ net monthly incomes, but the trial court was the factfinder; it

could have believed Mansha’s figures, and we will infer that it did so. See BMC Software, 83

S.W.3d at 795; Hudspeth, 644 S.W.2d at 95. Thus, Mansha’s award of 60% of the equity and 40%




                                                 -8-
                                                                                    04-19-00542-CV


of the debt was offset in part by her awarded properties that produce less net monthly income than

Vinod’s.

       Although Vinod asked it to do so, the trial court was not required to divide the estate

equally; it had discretion to order an unequal division if there was evidence to support it. See

Roberts, 531 S.W.3d at 232 (citing Murff, 615 S.W.2d at 698–99). The trial court could have

found that Vinod’s awarded businesses, his business acumen and connections, his demonstrated

earning capacity, his larger separate estate, and the 20% greater monthly income generated from

his awarded properties supported a division allocating a larger portion of the equity and a smaller

portion of the debt to Mansha—especially given her testimony regarding her compromised health

and disability, and her daily responsibility for the children. See id.

       Having reviewed the evidence and the division, we conclude the trial court had sufficient

evidence on which to exercise its discretion, and Vinod did not meet his burden to show “that the

division was so disproportionate as to be unjust and unfair.” See In re Marriage of Rangel &

Tovias-Rangel, 580 S.W.3d at 682.

       We overrule Vinod’s first issue.

                                   DESCRIPTION OF PROPERTY

       In his second issue, Vinod argues the trial court failed to properly describe the property

sufficient to identify it with reasonable accuracy.

       To obtain appellate review on this issue, Vinod’s brief was required to “contain a clear and

concise argument for the contentions made, with appropriate citations to authorities and to the

record.” See TEX. R. APP. P. 38.1(i); ERI Consulting Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867,

880 (Tex. 2010). Vinod’s second issue presents general statements on the law regarding the

requirements for a sufficient description of property to be conveyed; however, he does not

adequately explain how the decree’s use of street addresses to identify the properties in the


                                                 -9-
                                                                                      04-19-00542-CV


community estate fails to identify the properties with reasonable certainty, nor does the authority

he cites support this proposition. Contra Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d

893, 896 (Tex. App.—Dallas 2010, no pet.) (“[R]ule 38.1(i) calls for the brief to guide us through

the appellant’s argument with clear and understandable statements of the contentions being made.

If we must speculate or guess about what contentions are being made, then the brief fails.”).

       Under Rule 38.1(i), it was Vinod’s obligation to present a legal argument applying

appropriate authorities to the facts of this case to show how the trial court abused its discretion.

See TEX. R. APP. P. 38.1(i); ERI Consulting Eng’rs, 318 S.W.3d at 880. Because what was

provided in his brief does not meet the requirements under Rule 38.1(i), Vinod has waived this

issue on appeal.

                   Failure to Provide an Owelty Lien on the Credit Card Debt

       In his third issue, Vinod argues the trial court abused its discretion by failing to provide an

owelty lien on the divided credit card debt. He asserts the division was not just and right because,

without an owelty lien, Mansha took the majority of the community estate free of any obligation

to pay the credit card debt.

       Vinod’s brief was required to “contain a clear and concise argument for the contentions

made, with appropriate citations to authorities and to the record.” See TEX. R. APP. P. 38.1(i); ERI

Consulting Eng’rs, 318 S.W.3d at 880. Vinod’s third issue, although reciting some facts, is not

supported by legal argument or appropriate authorities.

       “When [as here] an appellant fails to cite applicable authority, [and] fails to provide

substantive analysis for [the] issue presented in the brief, nothing is presented for our review.”

Tchernowitz v. The Gardens at Clearwater, No. 04-15-00716-CV, 2016 WL 6247008, at *1 (Tex.

App.—San Antonio Oct. 26, 2016, no pet.) (mem. op.); accord Lowry v. Tarbox, 537 S.W.3d 599,

620 (Tex. App.—San Antonio 2017, pet. denied); Marin Real Estate Partners, 373 S.W.3d at 75.


                                                - 10 -
                                                                                      04-19-00542-CV


       Vinod waived this issue on appeal.

                                           CONCLUSION

       To divide the community estate, the trial court considered the evidence, including the

parties’ agreed division of much of the estate, and then exercised its broad discretion to divide the

contested items. Having reviewed the evidence under the applicable standard of review, we

conclude the trial court’s division of the community estate was not so disproportionate as to be

unjust and unfair. We affirm the trial court’s judgment.

                                                   Patricia O. Alvarez, Justice




                                                - 11 -